Citation Nr: 0322254	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-20-025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1953.  He died in January 1999 and the appellant is 
his widow.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
that denied the benefit that is the subject of the current 
appeal.  

In January 2001 the Board remanded this case to the RO for 
further development.  In this remand, it was noted that the 
appellant also seemed to be seeking entitlement to dependency 
indemnity and compensation benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002), but it was noted that the RO 
had not yet adjudicated this issue.  Accordingly, this issue 
was referred to the RO for adjudication.  

In its January 2001 remand, the Board also noted that the 
March 1999 rating decision by the RO also denied entitlement 
to dependents educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 (West 2002) and that the appellant had 
not made reference to this matter in her June 1999 notice of 
disagreement.  Nonetheless, the RO issued a statement of the 
case in September 1999 that included the issue of entitlement 
to Chapter 35 benefits and the appellant subsequently 
submitted a VA Form 9 in which she indicated that she wished 
to appeal all the issues included in the statement of the 
case.  The Board therefore considered the VA Form 9 to be a 
notice of disagreement in regard to the issue of entitlement 
to Chapter 35 benefits.  Accordingly this issue was remanded 
to the RO in order that the appellant could be provided with 
a statement of the case in regard to this issue.  

In November 2001, the RO denied entitlement to dependency 
indemnity and compensation benefits under the provisions of 
38 U.S.C.A. § 1318.  The RO informed the appellant of this 
determination in November 2001, but she did not file 
thereafter file a notice of disagreement in regard to this 
issue.  Therefore the issue of entitlement to dependency 
indemnity and compensation benefits under the provisions of 
38 U.S.C.A. § 1318 is not now before the Board for appellate 
consideration.  

In February 2002, the RO issued a statement of the case in 
regard to the issue of entitlement to dependents educational 
assistance under the provisions of 38 U.S.C.A. Chapter 35.  
The appellant did not file a substantive appeal in response 
to the February 2002 statement of the case.  Therefore, this 
issue is also not before the Board for appellate 
consideration.  Only the issue of entitlement to service 
connection for the cause of the veteran's death is before the 
Board for appellate consideration at this time.  

In May 2003, the Board received an opinion from a medical 
professional in the Veterans Health Administration in 
accordance with 38 C.F.R. § 20.901(a) (2002).  The opinion 
was submitted to the appellant's representative for review 
and comment in June 2003.  The appellant's representative 
responded in a brief dated August 11, 2003.  

In the Brief the representative listed the issues as 
including entitlement to dependent's education benefits and 
benefits under the provisions of 38 U.S.C.A. § 1318.  Setting 
aside any questions of timeliness, the representative's 
statement cannot constitute a notice of disagreement or 
substantive appeal as to these issues.  The representative's 
statement was submitted to the Board.  A notice of 
disagreement or substantive appeal must be submitted to the 
agency of original jurisdiction that entered the 
determination being appealed.  38 U.S.C.A. §§ 7105(b)(1), 
(d)(3) (West 2002); 38 C.F.R. § 20.300 (2002).



REMAND

In December 2002, while this case was in appellate status, 
additional service medical records were associated with the 
claims folder.  These had been previously mislaid in another 
veteran's claims folder.  The RO has not had the opportunity 
to adjudicate the veteran's claim in light of these records.

This case is therefore REMANDED to the RO for the following 
action:  

1.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death.  

2.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



